Exhibit NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES. Original Issue Date: March 31, Original Conversion Price (subject to adjustment herein): $1.345 AMENDED AND RESTATED SENIOR SECURED CONVERTIBLE NOTE DUE JANUARY 1, 2010 WHEREAS, on March 31, 2006, Las Vegas Gaming, Inc., a Nevada corporation, having a principal place of business at 4000 W. Ali Baba Lane, Las Vegas, 89118 (the "Company”), entered into a Securities Purchase Agreement dated as of March 31, 2006 (the “Purchase Agreement”), with CAMOFI Master LDC or its registered assigns (the “Holder”), pursuant to which the Company sold to Holder, and Holder acquired from the Company, a Senior Secured Note due January 1, 2008 in the original aggregate principal amount of $5,000,000 (the “Original Note”); WHEREAS, subsequent to March 31, 2006, the Company requested that changes be made to certain provisions in the Transaction Documents, including without limitation, extending the Maturity Date of the Original Note from January 1, 2008 to January 1, 2010; WHEREAS, in partial consideration of the Holder’s agreeing to make the changes requested by the Company, the aggregate principal amount outstanding under the Original Note was increased to $6,051,250; WHEREAS, the amendments described in the two WHEREAS clauses immediately above, together with several other amendments to the Original Note, were set forth in letter agreements betweenthe Company and Holder executed on each of December 21, 2007, (ii) September 28, 2007, (iii) March 22, 2007, (iv) January 19, 2007, (v) December 15, 2006, and (vi) September 19, 2006, (collectively, the “Letter Agreements”); and WHEREAS, the Company and Holder desire to combine all of the changes delineated in the Letter Agreements relating to the Original Note into one, comprehensive new Senior Secured Convertible Note. 1 NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company hereby agrees with Holder as follows. THIS NOTE is a duly authorized and issued Senior Secured Convertible Note of the Company, designated as its Senior Secured Convertible Note, due January 1, 2010 (the “Note”). FOR VALUE RECEIVED, the Company promises to pay to Holder the principal sum of Six Million Fifty-One Thousand Two Hundred and Fifty U.S. Dollars ($6,051,250) on January 1, 2010 or such earlier date as the Notes are required or permitted to be repaid as provided hereunder (the “Maturity Date”).This Note is subject to the following additional provisions: Section 1.Definitions.For the purposes hereof, in addition to the terms defined elsewhere in this Note: (a) capitalized terms not otherwise defined herein have the meanings given to such terms in the Purchase Agreement, and (b) the following terms shall have the following meanings: “Alternate Consideration” shall have the meaning set forth in Section 6(e)(iii). “Business Day” means any day except Saturday, Sunday and any day which shall be a federal legal holiday in the United States or a day on which banking institutions in the State of New York are authorized or required by law or other government action to close. “Change of Control Transaction” means the occurrence after the date hereof of any of (i) an acquisition after the date hereof by an individual or legal entity or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of effective control (whether through legal or beneficial ownership of capital stock of the Company, by contract or otherwise) of in excess of 33% of the voting securities of the Company, (ii) a replacement at one time or within an eighteen month period of more than one-half of the members of the Company's board of directors which is not approved by a majority of those individuals who are members of the board of directors on the date hereof (or by those individuals who are serving as members of the board of directors on any date whose nomination to the board of directors was approved by a majority of the members of the board of directors who are members on the date hereof), or (iii) the execution by the Company of an agreement to which the Company is a party or by which it is bound, providing for any of the events set forth above in (i) or (ii). “Common Stock” means the common stock, $0.001 par value, of the Company and stock of any other class into which such shares may hereafter have been reclassified or changed. “Conversion Date” shall have the meaning set forth in Section 5(a) hereof. “Conversion Price” shall have the meaning set forth in Section 5(c). “Conversion Shares” means the shares of Common Stock issuable upon conversion of Notes in accordance with the terms hereof. “Effectiveness Period” shall have the meaning given to such term in the Registration Rights Agreement. “Event of Default” shall have the meaning set forth in Section 8. 2 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. “Fundamental Transaction” shall have the meaning set forth in Section 6(e)(iii) hereof. “Late Fees” shall have the meaning set forth in the second paragraph to this Note. “Mandatory Prepayment Amount” shall equal the aggregate principal amount of the Notes not converted to common stock at 120% of the principal amount thereof to the date of repayment. “Monthly Conversion Price” shall have the meaning set forth in Section 7(a) hereof. “Optional Prepayment Amount” for any Note shall equal 120% of the principal amount thereof to the date of repayment. “Original Issue Date” shall mean the date of the first issuance of the Original Note regardless of the number of transfers of any Note and regardless of the number of instruments which may be issued to evidence such Note. “Person” means a corporation, an association, a partnership, organization, a business, an individual, a government or political subdivision thereof or a governmental agency. “Purchase Agreement” means the Securities Purchase Agreement, dated as of March 31,2006, to which the Company and the original Holder are parties, as amended, modified or supplemented from time to time in accordance with its terms. “Qualified Financing” means an equity financing for the account of the Company in which shares of common stock, or securities, directly or indirectly, convertible into or exchangeable or exercisable for shares of common stock are issued, which financing results in cumulative aggregate proceeds to the Company of at least “Redemption” shall mean the redemption of the Note pursuant to Section 7(a) hereof. “Redemption Amount” shall have the meaning set forth in Section 7a) hereof. “Registration Rights Agreement” means the Amended and Restated Registration Rights Agreement, dated as of the date hereof, to which the Company and the original Holder are parties, as amended, modified or supplemented from time to time in accordance with its terms. “Registration Statement” means a registration statement meeting the requirements set forth in the Registration Rights Agreement, covering among other things the resale of the Conversion Shares and naming the Holder as a “selling stockholder” thereunder. “Securities Act” means the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder. “Subsidiary” shall have the meaning given to such term in the Purchase Agreement. 3 “Threshold Period” shall have the meaning given to such term in Section 5(e). “Trading Day” means a day on which the Common Stock is traded on a Trading Market. “Trading Market” means the following markets or exchanges on which the Common Stock is listed or quoted for trading on the date in question: the Nasdaq SmallCap Market, the American Stock Exchange, the New York Stock Exchange, the Nasdaq National Market or the OTC Bulletin Board. “Transaction Documents” shall have the meaning set forth in the Purchase Agreement. “VWAP” means, for any date, the price determined by the first of the following clauses that applies: (a) if the Common Stock is then listed or quoted on a Trading Market, the daily volume weighted average price of the Common Stock for such date (or the nearest preceding date) on the primary Trading Market on which the Common Stock is then listed or quoted as reported by Bloomberg Financial L.P. (based on a Trading Day from 9:30 a.m. EST to 4:02 p.m. Eastern Time) using the VAP function; (b)if the Common Stock is not then listed or quoted on the Trading Market and if prices for the Common Stock are then reported in the “Pink Sheets” published by the Pink Sheets, LLC (or a similar organization or agency succeeding to its functions of reporting prices), the most recent bid price per share of the Common Stock so reported; or (c)in all other cases, the fair market value of a share of Common Stock as determined by a nationally recognized-independent appraiser selected in good faith by Purchasers holding a majority of the principal amount of Notes then outstanding. Section 2.Prepayment and Commitment Fee. a) Optional Prepayment.The Company shall have the right to prepay, in cash, on ten (10) Business Days’ prior written notice to the Holder (during which time the Holder shall have the right to convert this Note into Common Stock, at the option of the Holder, in accordance with the terms hereof) all or a portion of this Note for an amount equal to 120% of the principal amount to be repaid plus that portion of the Commitment Fee that would otherwise be payable had the prepayment not been made. b) Mandatory Prepayment.(i) On the closing of a Qualified Financing, or, in the event that no Qualified Financing occurs prior to the Maturity Date, on the Maturity Date, the Company will be required to offer to prepay or repay, in cash, on ten (10) Business Days’ prior written notice to the Holder (during which time the Holder shall have the right to convert this Note into Common Stock, at the option of the Holder, in accordance with the terms hereof), the aggregate principal amount of the Note not yet converted to Common Stock at 120% of the principal amount thereof plus that portion of the Commitment Fee that would otherwise be payable had the prepayment not been made. (ii)(Intentionally omitted). c)Conversion Right of Holder. Notwithstanding anything contained in this Note to the contrary, Holder shall have the right, subject to the provisions of Section 5 hereof, to convert up to one hundred percent (100%) of this Note into Common Stock. The Company shall give Holder no less than ten (10) Business Days’ notice prior to any proposed prepayments or repayments under the Note, during which time Holder shall have the right to instead convert all or any portion of this Note into Common Stock. 4 d)Commitment Fee.
